NO. 12-18-00208-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                              §   APPEAL FROM THE
 IN THE INTEREST OF K.S.M.
                                                              §   COUNTY COURT AT LAW NO. 2
 AND N.K.M., CHILDREN
                                                              §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On July 25, 2018, we notified Appellant that her notice of appeal failed to contain the
information specifically required by Texas Rules of Appellate Procedure 9.5 and 25.1(e). See TEX.
R. APP. P. 9.5, 25.1(e), 37.1. The notice warned that, unless Appellant filed a proper notice of
appeal on or before August 24, the appeal would be referred to the Court for dismissal. The
deadline has passed and Appellant has not filed a compliant notice of appeal or otherwise
responded to this Court’s July 25 notice.
         Also on July 25, 2018, the Clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before August 6, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rules 5, 9.5, and 25.1, the appeal
is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered September 26, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 26, 2018


                                         NO. 12-18-00208-CV


                  IN THE INTEREST OF K.S.M. AND N.K.M., CHILDREN


                            Appeal from the County Court at Law No 2
                          of Smith County, Texas (Tr.Ct.No. 10-2567-F)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.